DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on November 18, 2021, in response to PTO Office Action mailed on August 20, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1-3, 5-7, 9, 13, 17, and 21 have been amended. As a result, claims 1-24 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to Applicant’s amendments for claims 13-16 filed on November 18, 2021, the rejection based on 35 USC 112 has been withdrawn.
Applicant's arguments filed on November 18, 2021, in response to PTO Office Action mailed on August 20, 2021, have been fully considered and are persuasive. Hence, the rejection has been withdrawn. However, upon further review a new ground of rejection has been made in view of Skandakumaran et al. (Publication Number US 2016/0085290 A1).
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abts et al. (Publication Number US 2009/0287889 A1) in view of Skandakumaran et al. (Publication Number US 2016/0085290 A1).
As per claim 1, Abts et al. discloses “a method for managing a memory bus between a first memory and a second memory (see write buffer 0, write buffer 1, along with the notations ‘from subbanks’ (indicating input from certain memory locations) and ‘to subbanks’ (indicating output to certain memory locations that may or may not be the same as the input memory locations); FIG. 2A), the method comprising: sending one of a plurality of first type requests from a first type queue to the second memory via the memory bus base upon a direction setting of the memory bus being in a first direction corresponding to the first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
decrementing a current direction credit count by a first type transaction decrement value assigned for sending a first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “based upon the decremented current direction credit count being greater than zero (a single integer value is used to set the number of requests in each phase; Paragraph 0084), sending another one of the plurality of first type requests from the first type queue to the second memory via the memory bus and decrementing the current direction credit count again by the first type transaction decrement value (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082; FIG. 3), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “based upon the decremented current direction credit count being zero, switching the direction setting of the memory bus to a second direction corresponding to a second type request and resetting the current direction credit count to a predefined second type initial value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).”
and based upon a demand write request being received: bypassing any requirement regarding the current direction credit count, processing the demand write request, and sending the demand write request to the second memory via the memory bus.”
Skandakumaran et al. discloses “and based upon a demand write request being received: bypassing any requirement regarding the current direction credit count, processing the demand write request, and sending the demand write request to the second memory via the memory bus (where for high priority operations, the credit provisioning steps may be bypassed and the process may proceed for execution of the operation; Paragraph 0069).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Abts et al. and Skandakumaran et al. as a means of handling high priority operations within systems that utilizes credit for managing processs [Paragraph 0069].
As per claim 2, Abts et al. discloses “the method of claim 1 (as disclosed by Abts et al.), wherein based upon the decremented current direction credit count being zero (once the request count has been satisfied (Paragraphs 0082-0083). Note that the if there are no read requests for the current read phase or no write requests for the current write phase, arbiter 222 will honor requests of the opposite phase (Paragraphs 0082-0083; FIG. 3), indicating that the queue is decremented until it is empty), the method further comprises comparing a minimum second type threshold value to a number of pending second type requests in a second type queue, wherein the direction setting of the memory bus is switched to the second direction and the current direction credit count is reset only if the number of pending second type requests is greater than the minimum second type threshold value (where at the read phase the number of requests is >=N, and where at the write phase the number of requests is >=M (Paragraphs 0082 and 0084), where M and N are stored in separate memory-mapped registers and are single integer values; Paragraph 0084).”  
As per claim 3, Abts et al. discloses “the method of claim 2 (as disclosed by Abts et al.), wherein based upon the decremented current direction credit count being zero and the number of pending second type requests being greater than the minimum second type threshold value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3), the method further comprises: sending one of the pending type requests from the second type queue to the second memory bus (steps 306-310; FIG. 3).”
Abts et al. discloses “and decrementing the current direction credit count by a second type transaction decrement value assigned for sending a second type request (Paragraph 0083).”
As per claim 4, Abts et al. discloses “the method of claim 1 (as disclosed by Abts et al.), wherein the first type transaction decrement value used to decrement the current direction credit count is multiplied by a sector size weight value corresponding to a size of the first type request sent to the second memory (Paragraph 0086).”  
As per claim 5, Abts et al. discloses “a method for managing a memory bus between a first memory and a second memory (see write buffer 0, write buffer 1, along with the notations ‘from subbanks’ (indicating input from certain memory locations) and ‘to subbanks’ (indicating output to certain memory locations that may or may not be the same as the input memory locations); FIG. 2A), the method comprising: attempting to send one of a plurality of first type requests from a first type queue to the second memory via the memory bus based upon a direction setting of the memory bus being in a first direction corresponding to the first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “decrementing a current direction credit count by a first type block decrement value when the first type request is blocked from being sent to the second memory (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “based upon the decremented current direction credit count being greater than zero (a single integer value is used to set the number of requests in each phase; Paragraph 0084), attempting to send the first type request again from the first type queue to the second memory via the memory bus (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082; FIG. 3), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “based upon the decremented current direction credit count being zero, switching the direction setting of the memory bus to a second direction corresponding to a second type request and resetting the current direction credit count to a predefined second type initial value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).”
However, Abts et al. does not disclose “and based upon a demand write request being received: bypassing any requirement regarding the current direction credit count, processing the demand write request, and sending the demand write request to the second memory via the memory bus.”
Skandakumaran et al. discloses “and based upon a demand write request being received: bypassing any requirement regarding the current direction credit count, processing the demand write request, and sending the demand write request to the second memory via the memory bus (where for high priority operations, the credit provisioning steps may be bypassed and the process may proceed for execution of the operation; Paragraph 0069).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Abts et al. and Skandakumaran et al. as a means of handling high priority operations within systems that utilizes credit for managing processs [Paragraph 0069].

claim 6, Abts et al. discloses “the method of claim 5 (as disclosed by Abts et al.), wherein based upon the decremented current direction credit count being zero (once the request count has been satisfied (Paragraphs 0082-0083). Note that the if there are no read requests for the current read phase or no write requests for the current write phase, arbiter 222 will honor requests of the opposite phase (Paragraphs 0082-0083; FIG. 3), indicating that the queue is decremented until it is empty), the method further comprises comparing a minimum second type threshold value to a number of pending second type requests in a second type queue, wherein the direction setting of the memory bus is switched to the second direction and the current direction credit count is reset only if the number of pending second type requests is greater than the minimum second type threshold value (where at the read phase the number of requests is >=N, and where at the write phase the number of requests is >=M (Paragraphs 0082 and 0084), where M and N are stored in separate memory-mapped registers and are single integer values; Paragraph 0084).”  
As per claim 7, Abts et al. discloses “the method of claim 6 (as disclosed by Abts et al.), wherein based upon the decremented current direction credit count being zero and the number of pending second type requests is greater than the minimum second type threshold value, the method further comprises: sending one of the pending type requests from the second type queue to the second memory bus (steps 306-310; FIG. 3).”
and decrementing the current direction credit count by a second type transaction decrement value assigned for sending a second type request (Paragraph 0083).”  
As per claim 8, Abts et al. discloses “the method of claim 5 (as disclosed by Abts et al.), wherein the first type block decrement value used to decrement the current direction credit count is multiplied by a sector size weight value corresponding to a size of the first type request that was blocked from being sent to the second memory (Paragraph 0086).”
As per claim 9, Abts et al. discloses “a machine-readable non-transitory medium having stored thereon machine-executable instructions, in communication with a second memory via a memory bus, for: sending one of a plurality of first type requests from a first type queue to the second memory via the memory bus if a direction setting of the memory bus is in a first direction corresponding to the first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “decrementing a current direction credit count by a predefined first type transaction decrement value assigned for sending a first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “if the decremented current direction credit count is greater than zero (a single integer value is used to set the number of requests in each phase; Paragraph 0084), sending another one of the plurality of first type requests from the first type queue to the second memory via the memory bus and decrementing the current direction credit count again by the predefined first type transaction decrement value (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082; FIG. 3), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “and if the decremented current direction credit count is zero, switching the direction setting of the memory bus to a second direction corresponding to a second type request and resetting the current direction credit count to a predefined value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).”
However, Abts et al. does not disclose “and when a demand write request is received: bypassing any requirement regarding the current direction credit count, processing the demand write request, and sending the demand write request to the second memory via the memory bus.”
discloses “and when a demand write request is received: bypassing any requirement regarding the current direction credit count, processing the demand write request, and sending the demand write request to the second memory via the memory bus (where for high priority operations, the credit provisioning steps may be bypassed and the process may proceed for execution of the operation; Paragraph 0069).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Abts et al. and Skandakumaran et al. as a means of handling high priority operations within systems that utilizes credit for managing processs [Paragraph 0069].
As per claim 10, Abts et al. discloses “the machine-readable non-transitory medium of claim 9 (as disclosed by Abts et al.), further having stored thereon machine-executable instructions for: wherein if the decremented current direction credit count is zero (once the request count has been satisfied (Paragraphs 0082-0083). Note that the if there are no read requests for the current read phase or no write requests for the current write phase, arbiter 222 will honor requests of the opposite phase (Paragraphs 0082-0083; FIG. 3), indicating that the queue is decremented until it is empty), comparing a minimum second type threshold value to a number of pending second type requests in a second type queue, wherein the direction setting of the memory bus is switched to the second direction and the current direction credit count is reset only if the number of pending second type requests is greater than the minimum second type threshold value (where at the read phase the number of requests is >=N, and where at the write phase the number of requests is >=M (Paragraphs 0082 and 0084), where M and N are stored in separate memory-mapped registers and are single integer values; Paragraph 0084).”  
As per claim 11, Abts et al. discloses “the machine-readable non-transitory medium of claim 10 (as disclosed by Abts et al.), further having stored thereon machine-executable instructions for: wherein if the decremented current direction credit count is zero and the number of pending second type requests is greater than the minimum second type threshold value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3)
 Abts et al. discloses “sending one of the pending type requests from the second type queue to the second memory bus (steps 306-310; FIG. 3).”
Abts et al. discloses “and decrementing the current direction credit count by a second type transaction decrement value assigned for sending a second type request (Paragraph 0083).” 
As per claim 12, Abts et al. discloses “the machine-readable non-transitory medium of claim 9 (as disclosed by Abts et al.), wherein the first type transaction decrement value used to decrement the current direction credit count is multiplied by a sector size weight value corresponding to a size of the first type request sent to the second memory (Paragraph 0086).”
As per claim 13, discloses “a machine-readable non-transitory medium having stored thereon machine-executable instructions, in communication with a second memory via a memory bus, for: attempting to send one of a plurality of first type requests from a first type queue to the second memory (see write buffer 0, write buffer 1, along with the notations ‘from subbanks’ (indicating input from certain memory locations) and ‘to subbanks’ (indicating output to certain memory locations that may or may not be the same as the input memory locations); FIG. 2A) via the memory bus if a direction setting of the memory bus is in a first direction corresponding to the first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “decrementing a current direction credit count by a first type block decrement value when the first type request is blocked from being sent to the second memory (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “if the decremented current direction credit count is greater than zero, attempting to send the first type request again from the first type queue to the second memory via the memory bus (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “and if the decremented current direction credit count is zero (a single integer value is used to set the number of requests in each phase; Paragraph 0084), switching the direction setting of the memory bus to a second direction corresponding to a second type request and resetting the current direction credit count to a predefined second type initial value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).” 
However, Abts et al. does not disclose “when a demand write request is received: bypassing any requirement regarding the current direction credit count, processing the demand write request, and sending the demand write request to the second memory via the memory bus.”
Skandakumaran et al. discloses “when a demand write request is received: bypassing any requirement regarding the current direction credit count, processing the demand write request, and sending the demand write request to the second memory via the memory bus (where for high priority operations, the credit provisioning steps may be bypassed and the process may proceed for execution of the operation; Paragraph 0069).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Abts et al. and Skandakumaran et al. as a means of handling high priority operations within systems that utilizes credit for managing processs [Paragraph 0069].
claim 14, Abts et al. discloses “the machine-readable non-transitory medium of claim 13 (as disclosed by Abts et al.), further having stored thereon machine-executable instructions for: wherein if the decremented current direction credit count is zero (once the request count has been satisfied (Paragraphs 0082-0083). Note that the if there are no read requests for the current read phase or no write requests for the current write phase, arbiter 222 will honor requests of the opposite phase (Paragraphs 0082-0083; FIG. 3), indicating that the queue is decremented until it is empty), comparing a minimum second type threshold value to a number of pending second type requests in a second type queue, wherein the direction setting of the memory bus is switched to the second direction and the current direction credit count is reset only if the number of pending second type requests is greater than the minimum second type threshold value (where at the read phase the number of requests is >=N, and where at the write phase the number of requests is >=M (Paragraphs 0082 and 0084), where M and N are stored in separate memory-mapped registers and are single integer values; Paragraph 0084).”
As per claim 15, Abts et al. discloses “the machine-readable non-transitory medium of claim 14 (as disclosed by Abts et al.), further having stored thereon machine-executable instructions for: wherein if the decremented current direction credit count is zero and the number of pending second type requests is greater than the minimum second type threshold value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).”
Abts et al. discloses “sending one of the pending type requests from the second type queue to the second memory bus (steps 306-310; FIG. 3).”
and decrementing the current direction credit count by a second type transaction decrement value assigned for sending a second type request (Paragraph 0083).”
As per claim 16, Abts et al. discloses “the machine-readable non-transitory medium of claim 13 (as disclosed by Abts et al.), wherein the first type block decrement value used to decrement the current direction credit count is multiplied by a sector size weight value corresponding to a size of the first type request that was blocked from being sent to the second memory (Paragraph 0086).”
As per claim 17, Abts et al. discloses “a system for managing a memory bus, the system comprising: a first memory unit (see write buffer 0, write buffer 1, along with the notations ‘from subbanks’ (indicating input from certain memory locations) and ‘to subbanks’ (indicating output to certain memory locations that may or may not be the same as the input memory locations); FIG. 2A).”
Abts et al. discloses “a second memory unit in communication with the first memory unit via the memory bus (see write buffer 0, write buffer 1, along with the notations ‘from subbanks’ (indicating input from certain memory locations) and ‘to subbanks’ (indicating output to certain memory locations that may or may not be the same as the input memory locations); FIG. 2A).”
Abts et al. discloses “and memory hardware configured with logic for: sending one of a plurality of first type requests from a first type queue to the second memory unit via the memory bus if a direction setting of the memory bus is in a first direction corresponding to the first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “decrementing a current direction credit count by a first type transaction decrement value assigned for sending a first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “if the decremented current direction credit count is greater than zero (a single integer value is used to set the number of requests in each phase; Paragraph 0084), sending another one of the plurality of first type requests from the first type queue to the second memory unit via the memory bus and decrementing the current direction credit count again by the first type transaction decrement value (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082; FIG. 3), indicating that the queue is decremented until it is empty).”
and and if the decremented current direction credit count is zero, switching the direction setting of the memory bus to a second direction corresponding to a second type request and resetting the current direction credit count to a predefined second type initial value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).”
However, Abts et al. does not disclose “and when a demand write request is received: bypassing any requirement regarding the current direction credit count, processing the demand write request, and sending the demand write request to the second memory via the memory bus.”
Skandakumaran et al. discloses “and when a demand write request is received: bypassing any requirement regarding the current direction credit count, processing the demand write request, and sending the demand write request to the second memory via the memory bus (where for high priority operations, the credit provisioning steps may be bypassed and the process may proceed for execution of the operation; Paragraph 0069).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Abts et al. and Skandakumaran et al. as a means of handling high priority operations within systems that utilizes credit for managing processs [Paragraph 0069].
As per claim 18, Abts et al. discloses “the system of claim 17 (as disclosed by Abts et al.), wherein the memory hardware is further configured with logic for if the decremented current direction credit count is zero (once the request count has been satisfied (Paragraphs 0082-0083). Note that the if there are no read requests for the current read phase or no write requests for the current write phase, arbiter 222 will honor requests of the opposite phase (Paragraphs 0082-0083; FIG. 3), indicating that the queue is decremented until it is empty), comparing a minimum second type threshold value to a number of pending second type requests in a second type queue, wherein the direction setting of the memory bus is switched to the second direction and the current direction credit count is reset only if the number of pending second type requests is greater than the minimum second type threshold value (where at the read phase the number of requests is >=N, and where at the write phase the number of requests is >=M (Paragraphs 0082 and 0084), where M and N are stored in separate memory-mapped registers and are single integer values; Paragraph 0084).”   
As per claim 19, Abts et al. discloses “the system of claim 18 (as disclosed by Abts et al.), wherein the memory hardware is further configured with logic for if the decremented current direction credit count is zero and the number of pending second type requests is greater than the minimum second type threshold value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).”
Abts et al. discloses “sending one of the pending type requests from the second type queue to the second memory bus (steps 306-310; FIG. 3).”
Abts et al. discloses “and decrementing the current direction credit count by a second type transaction decrement value assigned for sending a second type request (Paragraph 0083).”
claim 20, Abts et al. discloses “the system of claim 17 (as disclosed by Abts et al.), wherein the first type transaction decrement value used to decrement the current direction credit count is multiplied by a sector size weight value corresponding to a size of the first type request sent to the second memory (Paragraph 0086).”  
As per claim 21, Abts et al. discloses “a system for managing a memory bus, the system comprising: a first memory unit (see write buffer 0, write buffer 1, along with the notations ‘from subbanks’ (indicating input from certain memory locations) and ‘to subbanks’ (indicating output to certain memory locations that may or may not be the same as the input memory locations); FIG. 2A).”
Abts et al. discloses “a second memory unit in communication with the first memory unit via the memory bus (see write buffer 0, write buffer 1, along with the notations ‘from subbanks’ (indicating input from certain memory locations) and ‘to subbanks’ (indicating output to certain memory locations that may or may not be the same as the input memory locations); FIG. 2A).”
Abts et al. discloses “and memory hardware configured with logic for: attempting to send one of a plurality of first type requests from a first type queue to the second memory unit via the memory bus if a direction setting of the memory bus is in a first direction corresponding to the first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
decrementing a current direction credit count by a first type block decrement value when the first type request is blocked from being sent to the second memory unit (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “if the decremented current direction credit count is greater than zero, attempting to send the first type request again from the first type queue to the second memory unit via the memory bus (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “and if the decremented current direction credit count is zero (a single integer value is used to set the number of requests in each phase; Paragraph 0084), switching the direction setting of the memory bus to a second direction corresponding to a second type request and resetting the current direction credit count to a predefined second type initial value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).”
However, Abts et al. does not disclose “and when a demand write request is received: bypassing any requirement regarding the current direction credit count, processing the demand write request, and sending the demand write request to the second memory via the memory bus.”
Skandakumaran et al. discloses “and when a demand write request is received: bypassing any requirement regarding the current direction credit count, processing the demand write request, and sending the demand write request to the second memory via the memory bus (where for high priority operations, the credit provisioning steps may be bypassed and the process may proceed for execution of the operation; Paragraph 0069).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Abts et al. and Skandakumaran et al. as a means of handling high priority operations within systems that utilizes credit for managing processs [Paragraph 0069].
As per claim 22, Abts et al. discloses “the system of claim 21 (as disclosed by Abts et al.), wherein the memory hardware is further configured with logic for if the decremented current direction credit count is zero (once the request count has been satisfied (Paragraphs 0082-0083). Note that the if there are no read requests for the current read phase or no write requests for the current write phase, arbiter 222 will honor requests of the opposite phase (Paragraphs 0082-0083; FIG. 3), indicating that the queue is decremented until it is empty), comparing a minimum second type threshold value to a number of pending second type requests in a second type queue, wherein the direction setting of the memory bus is switched to the second direction and the current direction credit count is reset only if the number of pending second type requests is greater than the minimum second type threshold value (where at the read phase the number of requests is >=N, and where at the write phase the number of requests is >=M (Paragraphs 0082 and 0084), where M and N are stored in separate memory-mapped registers and are single integer values; Paragraph 0084).”  
As per claim 23, Abts et al. discloses “the system of claim 22 (as disclosed by Abts et al.), wherein the memory hardware is further configured with logic for if the decremented current direction credit count is zero and the number of pending second type requests is greater than the minimum second type threshold value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3)
Abts et al. discloses “sending one of the pending type requests from the second type queue to the second memory bus; and decrementing the current direction credit count by a second type transaction decrement value assigned for sending a second type request (steps 306-310; FIG. 3).”
As per claim 24, Abts et al. discloses “the system of claim 21 (as disclosed by Abts et al.), wherein the first type block decrement value used to decrement the current direction credit count is multiplied by a sector size weight value corresponding to a size of the first type request that was blocked from being sent to the second memory (Paragraph 0086).”  
RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to bypassing credit assignment in data transmissions:
U.S. PATENT NUMBERS:
2005/0030963 A1 – use of a bypass queue to prevent stalling [Abstract]
2005/0047421 A1 – [Paragraph 0037]
7,324,536 B1
CONCLUDING REMARKS
Conclusions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        January 26, 2022

/Farley Abad/Primary Examiner, Art Unit 2181